Case 2:17-cv-05314-SDW-LDW Document 120 Filed 09/17/20 Page 1 of 4 PageID: 783




 Charles M. Lizza
 William C. Baton
 Sarah A. Sullivan
 SAUL EWING ARNSTEIN & LEHR LLP
 One Riverfront Plaza, Suite 1520
 Newark, New Jersey 07102-5426
 (973) 286-6700
 clizza@saul.com

 Attorneys for Plaintiff
 Celgene Corporation

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



  CELGENE CORPORATION,

                           Plaintiff,                 Civil Action No. 17-5314 (SDW)(LDW)

          v.                                          (Filed Electronically)

  DR. REDDY’S LABORATORIES, LTD.
  and DR. REDDY’S LABORATORIES,
  INC.

                           Defendants.


                                        CONSENT JUDGMENT

                Plaintiff Celgene Corporation (“Celgene”) and Defendants Dr. Reddy’s

 Laboratories, Ltd. and Dr. Reddy’s Laboratories, Inc. (collectively, “DRL”), the parties in the

 above-captioned action, hereby stipulate and consent to entry of judgment and an injunction in

 this action as follows:

                IT IS this 17th day of September, 2020:

                ORDERED, ADJUDGED, AND DECREED as follows:
Case 2:17-cv-05314-SDW-LDW Document 120 Filed 09/17/20 Page 2 of 4 PageID: 784




                1.      This Court has jurisdiction over the subject matter of the above action and

 has personal jurisdiction over the parties for purposes of this action only, including as set forth

 below in Paragraph 6 of this Consent Judgment.

                2.      As used in this Consent Judgment, the term “DRL ANDA Product” shall

 mean a drug product manufactured, imported, sold, offered for sale, marketed, or distributed

 pursuant to Abbreviated New Drug Application No. 209348 in or for the United States of

 America, including its territories, possessions, and the Commonwealth of Puerto Rico.

                3. As used in this Consent Judgment, the term “Patents-in-Suit” shall mean U.S.

 Patent Nos. 7,189,740; 8,404,717; and 9,056,120.

                4.      Until expiration of the Patents-in-Suit, DRL, including any of its

 successors and assigns, is enjoined from infringing the Patents-in-Suit, on its own part or through

 any third party on its behalf, by making, having made, using, selling, offering to sell, importing,

 or distributing of the DRL ANDA Product in or for the United States of America, including its

 territories, possessions, and the Commonwealth of Puerto Rico, unless and to the extent

 otherwise specifically authorized by Celgene, and is further enjoined from assisting or

 cooperating with any third parties in connection with any infringement of the Patents-in-Suit by

 any such third parties in connection with making, having made, using, selling, offering to sell,

 importing, or distributing of any lenalidomide-containing drug product that references NDA

 21-880 in or for the United States of America, including its territories, possessions, and the

 Commonwealth of Puerto Rico, unless and to the extent otherwise specifically authorized by

 Celgene.

                5.      Compliance with this Consent Judgment may be enforced by Celgene and

 its respective successors in interest or assigns.
Case 2:17-cv-05314-SDW-LDW Document 120 Filed 09/17/20 Page 3 of 4 PageID: 785




                 6.    This Court retains jurisdiction to enforce the terms of this Consent

 Judgment and to enforce and resolve any disputes related thereto.

                 7.    All claims, counterclaims, affirmative defenses, and demands in this

 action are hereby dismissed with prejudice and without costs, disbursements, or attorneys’ fees

 to any party.

                 8.    Nothing herein prohibits or is intended to prohibit DRL from maintaining

 any “Paragraph IV Certification” pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) or pursuant to 21

 C.F.R. § 314.94(a)(12) with respect to the Patents-in-Suit.

                 9.    Nothing herein prohibits or is intended to prohibit DRL from engaging in

 any activity permitted under 35 U.S.C. § 271(e)(1).

                 10.   Nothing herein restricts or is intended to restrict the U.S. Food and Drug

 Administration from approving Abbreviated New Drug Application No. 209348 or the DRL

 ANDA Product.

                                                                s/Susan D. Wigenton
                                                               ____________________________
                                                               Hon. Susan D. Wigenton, U.S.D.J.
Case 2:17-cv-05314-SDW-LDW Document 120 Filed 09/17/20 Page 4 of 4 PageID: 786




 We hereby consent to the form and entry of this Judgment:

 Dated: September 17, 2020

  By:   s/ Charles M. Lizza                     By:    s/ Gregory D. Miller
        Charles M. Lizza                               Gregory D. Miller
        William C. Baton                               Nancy A. Del Pizzo
        Saul Ewing Arnstein & Lehr, LLP                Gene Y. Kang
        One Riverfront Plaza, Suite 1520               Rivkin Radler LLP
        Newark, New Jersey 07102-5426                  21 Main Street, Suite 158
        (973) 286-6700                                 Hackensack, NJ 07601
        clizza@saul.com                                (201) 287-2460
                                                       Gregory.Miller@rivkin.com

        Attorneys for Plaintiff                        Attorneys for Defendants
        Celgene Corporation                            Dr. Reddy’s Laboratories, Ltd. and Dr.
                                                       Reddy’s Laboratories, Inc.
